11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Thomas J. “Tom” Sibley,                       * From the County Court at
                                                Law of Ector County,
                                                Trial Court No. CC-19,833.

Vs. No. 11-12-00235-CV                        * August 29, 2014

VonDean Lawson, independent                   * Memorandum Opinion by Bailey, J.
executrix of the Estate of Theodore             (Panel consists of: Wright, C.J.,
Mattison Lawson, deceased,                      Bailey, J., and McCall, sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court, and we remand the cause to the trial court for
further proceedings consistent with this court’s opinion. The costs incurred by
reason of this appeal are taxed against VonDean Lawson, independent executrix of
the Estate of Theodore Mattison Lawson, deceased.